REYNOLDS, J.
OPINION
Plaintiff’s able counsel has furnished us with a brief in which all the law bearing *91upon Section 6 of Act No. 85 of 1926 is fully and exhaustively presented and we have read it with much interest; and while we agree with counsel in much that' they say, we are unable to accept their contention on the crucial point in the case, namely: that the relation of principal and contractor or employer and employee existed between T. T. Farrar and defendant.
In our opinion the letter from defendant to T. T. Farrar dated November 30, 1926, relied on by plaintiff as establishing such relation was a mere offer by defendant to Farrar to enter into a contract with it, which offer was not accepted by Farrar, and in the absence of acceptance it could create no contractual relation between them nor any liability on the part of defendant to plaintiff under Section 6 of Act 85 of 1926 as an employe of Farrar.
Had a contract been entered into between defendant and Farrar in pursuance of the offer contained in the letter defendant might have been liable to plaintiff for the compensation claimed, but, as to this, we express no opinion; but no contract having been entered into between them, defendant could not become so liable.
For these reasons it is ordered, adjudged and decreed that the judgment appealed from be affirmed.